In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00147-CR



             CAMERON MILES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 16th District Court
                Denton County, Texas
             Trial Court No. F17-418-158




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       Cameron Miles appeals from his conviction of three counts of sexual assault. Miles has

filed a motion to abate the appeal in which he asks this Court to remand the matter to the trial court

for the entry of findings of fact and conclusions of law regarding the voluntariness of his statement

to an officer of the Denton Police Department. Miles filed a pretrial motion in the trial court

seeking suppression of the statement claiming that it was not voluntarily made. The appellate

record is devoid of a written ruling on Miles’ motion to suppress, and the trial court did not enter

findings of fact or conclusions of law regarding that motion to suppress.

       Article 38.22, Section 6, of the Texas Code of Criminal Procedure states, in pertinent part,

       In all cases where a question is raised as to the voluntariness of a statement of an
       accused, the court must make an independent finding in the absence of the jury as
       to whether the statement was made under voluntary conditions. If the statement
       has been found to have been voluntarily made and held admissible as a matter of
       law and fact by the court in a hearing in the absence of the jury, the court must enter
       an order stating its conclusion as to whether or not the statement was voluntarily
       made, along with the specific finding of facts upon which the conclusion was based,
       which order shall be filed among the papers of the cause.

TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6 (West 2018) (emphasis added); see Vasquez v. State,

411 S.W.3d 918 (Tex. Crim. App. 2013).

       Because the requirements of Article 38.22, Section 6, were not met in this case, we abate

this appeal to the trial court. See TEX. R. APP. P. 44.4; Vasequez, 411 S.W.3d at 920. The trial

court is instructed to enter an order stating its conclusion as to whether Miles’ statement was

voluntarily made and detailing the specific findings of fact on which that conclusion was based.

See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6.



                                                  2
       The order shall be filed with this Court in the form of a supplemental clerk’s record within

twenty-one days of the date of this order.

       The abatement will terminate and this Court’s jurisdiction will resume on the filing of the

supplemental clerk’s record.

       All appellate timetables are hereby stayed and will resume on our receipt of the

supplemental clerk’s record.

       IT IS SO ORDERED.



                                                     BY THE COURT



Date: September 18, 2018




                                                3